DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on Application SIP-201700150 dated 05/30/2017 and applicant has filed a certified copy of this Japanese application on 11/11/2019.

Claim Interpretation
Claim 1, line 30 recites “a ring-shaped hydraulic interface with flat front surfaces”. Base on Fig. 3 and par. 0027 of the invention, the claimed “flat front surfaces” are both flat front and rear surfaces 21, 22 of the ring-shaped hydraulic interface 2.
Claim 1, line 52, “a corresponding hydraulic circuit” should read -- a corresponding hydraulic circuit of the at least one hydraulic circuit--.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1, lines 51 and 57, “the groove” should read --the at least one groove-- or --the at least one circumferentially extending and uninterrupted groove--.
Claim 1, line 42, “casing on the” should read --casing of the--.
Claim 1, lines 51-52, “ring-shaped interface” should read --ring-shaped hydraulic interface--.
Claim 2, line 5, “the interface” should read --the ring-shaped hydraulic
Claim 2, lines 12 and 13, “the beam” should read --the telescopic beam--.
Claim 2, line 12, “the passage” should read --the transversal passage--.
Claim 3, line 2, “wherein with the supporting leg includes” should read --wherein 
Claim 3, line 5, “is freely pivotable” should read --and is freely pivotable--.
Claim 7, “configured to engage ground” should read --configured to engage to a ground--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “A pivotable hydraulic telescopic supporting leg” in line 1 and “a supporting leg” in line 4.  There is insufficient antecedent basis for this limitation in the claim.It is not clear if they are the same or “A pivotable hydraulic telescopic supporting leg” is a system in which “a supporting leg” is a part of. Note that in specification of the instant invention both “pivotable hydraulic telescopic supporting leg” and “supporting leg” are indicated by item number “1”. For the purpose of this examination and to overcome this ambiguity examiner suggests assembly--.Preamble of dependent claims 2-8 should also be amended as below based on this suggested correction:Claim 2: “The supporting leg of Claim 1,” to --The pivotable hydraulic telescopic supporting leg of claim 1,--;Claim 3: “The supporting leg of Claim 1,” to --The pivotable hydraulic telescopic supporting leg of claim 1,--;Claim 4: “The supporting leg to Claim 3,” to -- The pivotable hydraulic telescopic supporting leg of claim 3,--;Claim 5: “The supporting leg of Claim 1,” to -- The pivotable hydraulic telescopic supporting leg of claim 1,--;Claim 6: “The supporting leg of Claim 1,” to -- The pivotable hydraulic telescopic supporting leg of claim 1,--;Claim 7: “The supporting leg of Claim 1,” to -- The pivotable hydraulic telescopic supporting leg of claim 6,-- (see 112(b) rejection below for dependency on claim 7);
Claim 8: “The supporting leg of Claim 1,” to -- The pivotable hydraulic telescopic supporting leg of claim 1,--
Claim 1 recites the limitation “an open end portion of the at least one hydraulic conduit includes a telescopic arm”. However as shown in Fig. 3 and stated in par. 0023 of the instant invention telescopic arm 122 is connected to an end of the tubular housing 11 of the supporting leg 1.Therefore examiner suggests amending “an open end portion of the at least one hydraulic conduit includes a telescopic arm” to --an open end portion of the tubular housing
Claim 1 recites the limitation “and that includes a tubular casing”. It is not clear what “that” is referring to and if “tubular casing” is part of the “supporting leg” or “telescopic beam”. Based on Fig. 3 of the invention tubular casing 31 is part of the telescopic beam 3 and therefore “and that includes a tubular casing” is interpreted to be --and the telescopic beam includes a tubular casing--.
Claim 1 recites the limitation “and that includes an end portion”. It is not clear what “that” is referring to and if “end portion” is part of the “telescopic arm”. Based on Fig. 3 of the invention “and that includes an end portion” is interpreted to be --and the telescopic arm includes an end portion--.
Claim 1, recites the limitation “an end portion that protrudes outside of a casing” in lines 22-23. It is not clear is “casing” is the same as tubular bearing casing 112 of the supporting leg 1 or tubular casing 31 of the telescopic beam 3 or is a different one. Based on Fig. 1 of the invention ends (32’, 32’’) of the telescopic arm 32 are protruded from tubular casing 31 of the telescopic beam 3. Therefore “an end portion that protrudes outside of a casing” is interpreted to be --an end portion that protrudes outside of the tubular casing of the telescopic beam--.
Claim 1, lines 23-26 recites the limitation “a hinge on which the supporting leg is attached via the tubular bearing casing pivotally around the axis of the supporting leg that extends perpendicularly with respect to a longitudinal axis of the supporting leg”.Base on Fig. 3 of the invention telescoping arm 3 and hinge 321 pivot around a central axis 1002 of the tubular bearing housing 112. There is also an antecedent basis issue for limitation “a longitudinal axis of the supporting leg”. Because “an axis of the supporting leg” (1001) is earlier introduced in line 11 of the claim.Therefore the above limitation should read --a hinge on which the supporting leg is attached via the tubular bearing casing pivots around the central axis of the tubular bearing casing that extends perpendicularly with respect to the longitudinal axis of the supporting leg--.a longitudinal axis of the supporting leg--.
Claim 1, lines 32-35 recites the limitation “the ring-shaped hydraulic interface … is pivotally placed on the hinge of each corresponding telescopic arm of the telescopic beam”.  There is insufficient antecedent basis for this limitation in the claim. Because only one telescopic arm is earlier introduced. However based on specification and Fig. 1 of the invention each tubular casing 31 of the telescopic beam 3 has opposing terminal end portions 31’, 31’’; each terminal end portion is connected to a corresponding telescopic arm 32; the telescopic arm 32 includes an end portion 320 that protrudes outside of the tubular casing 31 and is furnished with a hinge 321.For the purpose of this examination and to overcome this rejection examiner suggests amending the above limitation to --the ring-shaped hydraulic interface … is pivotally placed on the hinge of the telescopic arm of the telescopic beam--.
In claim limitation “a telescopic arm that is configured to be actuated via the hydraulic media available within the hydraulic circuit and that includes an end portion that protrudes outside of a casing that is furnished with a hinge”, term “furnish” is inconsistent with mechanical art terminology. Based on specification and Fig. 3 of the invention examiner suggests the below amendments to overcome this ambiguity: -- a telescopic arm ; the telescopic arm includes an end portion that protrudes outside of [[a]] the tubular casing ; the end portion of the telescopic arm is connected to a hinge--.
Claim 1, lines 37-38 recite “the ring-shaped hydraulic interface is configured to be pivoted at desired angle around an axis of the hinge”. There is insufficient antecedent basis for this limitation in the claim. Because a central axis of the tubular casing 1002 is earlier introduced in the claim. It is not an axis of the hinge, wherein the axis of the hinge is aligned with the central axis of the tubular bearing casing--.
Claim limitation “the bearing casing of the pivotable hydraulic telescopic supporting leg” in lines 33 and 41 should read --the tubular bearing casing of the 
Claim 1 recites the limitation “front surfaces of the ring-shaped hydraulic interface”. There is insufficient antecedent basis for this limitation in the claim. Because “flat front surfaces” of the ring-shaped hydraulic interface is earlier introduced in the claim. Therefore the above limitation should read --the front flat surfaces of the ring-shaped hydraulic interface--.
Claim 2 recites the limitation “the ring-shaped hydraulic interface includes at least two separate grooves”. It is not clear if “at least two separate grooves” is part of “at least one circumferentially extending and uninterrupted groove” or is different. Based on specification and Fig. 4 of the invention the limitation above is interpreted to be --the at least one circumferentially extending and uninterrupted groove of the ring-shaped hydraulic interface includes at least two separate grooves--.
Claim 2 recites the limitation “the internal cylindrical surface of the ring-shaped hydraulic interface”. There is insufficient antecedent basis for this limitation in the claim. It is not clear if applicant intended to claim --the inner
Claim 3 recites the limitation “the supporting leg includes two hydraulic interfaces”. It is not clear if “two hydraulic interfaces” is the same as “a ring-shaped hydraulic interface” recited in claim 1 or is different. If they were intended to be the same then how one ring-shaped hydraulic interface cane be two ring-shaped hydraulic interfaces. Also “ring-shaped hydraulic interface” is part of “the pivotable hydraulic telescopic supporting leg” and not “the supporting leg”.For the purpose of this examination examiner suggests the amendments to claims 1 and 3 as below to overcome this rejection: In claim 1, lines 29-30: “the pivotable hydraulic telescopic supporting leg includes a ring-shaped hydraulic interface with flat front surfaces” should be amended to --“the pivotable hydraulic telescopic supporting leg includes [[a]] two ring-shaped hydraulic interfaces; each ring-shaped hydraulic interface comprising flat front surfaces--.In claim 3, “the supporting leg includes two hydraulic interfaces that are coaxial to each other” should read --the two ring-shaped hydraulic interfaces of the pivotable hydraulic telescopic supporting leg are coaxial to each other--. Also each supporting leg has a separate ring-shaped hydraulic interface and not two ring-shaped hydraulic interfaces.
Claim 3 further recites “wherein each of the hydraulic interfaces is sealed on the hinge”. However as shown in Figs. 1-3, each of the ring-shaped hydraulic interfaces is sealed on a hinge of a respective supporting leg. Therefore claim 1 should be further amended as below to overcome this issue: Claim 1, line 4, “a supporting leg including” should read --two supporting legs, each supporting leg including”.
Claim 3 recites the limitation “at least one conduit”. There is insufficient antecedent basis for this limitation in the claim. Because “at least one conduit” is earlier recited in claim 1. For the purpose of this examination “at least one conduit” should read --the at least one conduit--.
Claim 4 recites the limitation “the internal cylindrical surface of the ring-shaped hydraulic interface”. There is insufficient antecedent basis for this limitation in the claim. It is not clear if applicant intended to claim --the inner cylindrical surface of the ring-shaped hydraulic interface-- (“an inner cylindrical surface” is recited in claim 1). Examination is conducted under this interpretation.
Claim 4 recites the limitation “at least one hydraulic connector”. There is insufficient antecedent basis for this limitation in the claim. Because “at least one hydraulic connector” is earlier recited in claim 1.
Claim 4 recites the limitation “a hydraulic connection”. There is insufficient antecedent basis for this limitation in the claim. Because “a hydraulic connection” is earlier recited in claim 1.
Claim 5 recites the limitation “a hydraulic cylinder is provided as a housing for the supporting leg”. It is not clear if “housing” is the same as tubular housing 11 of the supporting leg earlier recited in claim 1 or is different. It is also not clear if applicant is claiming the housing/tubular housing is in form of a hydraulic cylinder or forms a hydraulic cylinder or acts as a hydraulic cylinder.
Claim 5 recites the limitation “wherein it’s the telescopic arm is a piston rod” which is ambiguous. It is not clear if applicant intended to claim the telescopic arm is a piston rod.
Claim 7 recites the limitation “the mobile transporting machine”. There is insufficient antecedent basis for this limitation in the claim. Because “a mobile transporting machine” is recited in claim 6 and not claim 1. For the purpose of this examination claim 7 is interpreted to be dependent on claim 6.
Claim 7 recites the limitation “at least one telescopic beam”. There is insufficient antecedent basis for this limitation in the claim. Because “a telescopic beam” is earlier introduced in claim 1. It is not clear if they are the same or different.
Claim 7 recites the limitation “a tubular housing that is open on opposing end portions”. There is insufficient antecedent basis for this limitation in the claim. Because “a tubular housing” is earlier 
Claim 7 recites the limitation “the end portion includes a hinge”. There is insufficient antecedent basis for this limitation in the claim. Because “hinge” earlier recited in claim 1. It is also not clear if “end portion” is one of “opposing end portions” earlier recited or is a different one.
Claim 7 recites the limitation “a telescopic arm”. There is insufficient antecedent basis for this limitation in the claim. Because “a telescopic arm” is earlier recited in claim 1. It is not clear if they are the same or different.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Giuseppe Noris (EP 1 249 376 A2), hereinafter Noris in view of Marcus (EP 3 489 419 A1).
Regarding claim 1, Noris teaches a pivotable hydraulic telescopic supporting leg assembly (reproduced and annotated Figs. below) comprising a supporting leg and a telescopic beam; the supporting leg including a tubular housing/hydraulic cylinder with a hydraulic conduit of a hydraulic st groove) spaced apart from flat front surfaces to receive the hydraulic media from the hydraulic circuit; the ring-shaped hydraulic interface includes at least one hydraulic connector 15 located in an area of the at least one hydraulic groove and on an external surface of the ring-shaped interface connected with a corresponding hydraulic conduit on the supporting leg (see Fig. 2); the hinge includes a transversal passage (passage between 10 and 12 shown in Fig. 2) through which the hydraulic media is configured to flow between the hydraulic circuit and the at least one groove in the hydraulic interface; but does not teach the ring-shaped interface including an electric circuit and does not show the hydraulic mechanism of the telescopic beam.

    PNG
    media_image1.png
    1384
    982
    media_image1.png
    Greyscale

Marcus teaches a hydraulic telescopic supporting leg assembly (see Fig. 1) having a telescopic supporting leg and a telescopic beam; the telescopic beam configured to mount to a mobile land transporting machine (mobile working machine 1) and having a tubular casing (support beam 20) and telescopic arms (extension beams 22) extendable hydraulically (par. 0017: first extension beam 22 is horizontally moveable in relation to the support beam 20 by means of a hydraulic cylinder); Marcus further teaches a measuring system 40 and a force sensor 42 connected to an electronic processing device 43 (par. 0024-0025) to measure contact force between tubular casing (support beam 20) and telescopic arms (extension beams 22) in an operating position (abstract).

    PNG
    media_image2.png
    835
    725
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of hydraulic telescopic supporting leg assembly of Marcus in hydraulic telescopic supporting leg assembly of Noris for automatic hydraulic extension of 
Regarding claims 2 and 4, Noris teaches two separate grooves (see 1st and 2nd grooves) that are arranged in the inner cylindrical surface of the ring-shaped hydraulic interface, each extend in a circumferential direction and they are spaced apart from each other in an axial direction of the ring-shaped hydraulic interface; each of the two grooves hydraulically connected to the hydraulic connector on the external surface of the ring-shaped hydraulic interface, so that the hydraulic connector is configured to establish a hydraulic connection with the hydraulic conduit of the hydraulic circuit on the supporting legs well as a hydraulic connection through the transversal passage in the hinge on the telescopic beam with each hydraulic conduit on the telescopic beam  (see Fig. 2 which shows assemble position).
Regarding claim 3, Noris teaches the each supporting leg has a separate ring-shaped hydraulic interface coaxial to one another and each one of the ring-shaped hydraulic interfaces adjacent to relative bearing casing of respective supporting leg (only one side is shown), see Figs. above regarding freely pivoting of each supporting leg around the beam. Combined device of Noris and Marcus teaches conduit for transporting hydraulic media (hydraulic fluid) between the telescopic beam and the supporting leg.
Regarding claim 5
Regarding claim 6, Noris teaches a mobile transporting machine (par. 0001-0002: lifting crane mounted on lorries; par. 0002: supporting crossbeams which are rigidly connected to the frame of the lorry).
Claim 7 recites same limitations of claims 1-4 which is thought by combined device of Noris and Marcus. Noris further teaches a mobile truck hydraulic crane (par. 0001-0002: lifting crane mounted on lorries; par. 0002: supporting crossbeams which are rigidly connected to the frame of the lorry); free end portion of telescopic arm of the supporting leg includes a resting plate (bearing foot 7) to engage to the ground.
Regarding claim 8, Noris teaches a working machine (par. 0001-0002: lifting crane mounted on lorries; par. 0002: supporting crossbeams which are rigidly connected to the frame of the lorry).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/MAHDI H NEJAD/Primary Examiner, Art Unit 3723